Case 4:20-cv-00281-RSB-CLR Document 1-3 Filed 11/11/20 Page 1 of 10




                 Exhibit 2 to
        Declaration of James Bopp, Jr.
            Judicial Watch Study

                                 Source:
   https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       2 of  10| Judicial Watch




        OCTOBER
        OCT
        OCTOBER 16, 2020 | JUDICIAL W
                                    WATCH
                                    WA
                                     ATCH




        New Judicial Watch Study Finds
        353 U.S. Counties in 29 States
        with Voter Registration Rates
        Exceeding 100%




                                                 1.8 Million ‘Extra’ Registered Voters


        (Washington, DC) – Judicial Watch announced today that a September 2020 study
        revealed that 353 U.S. counties had 1.8 million more registered voters than eligible

https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     1/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       3 of  10| Judicial Watch
        voting-age citizens. In other words, the registration rates of those counties exceeded
        100% of eligible voters. The study found eight states showing state-wide registration
        rates exceeding 100%: Alaska, Colorado, Maine, Maryland, Michigan, New Jersey,
        Rhode Island, and Vermont.


        The September 2020 study collected the most recent registration data posted online
        by the states themselves. This data was then compared to the Census Bureau’s most
        recent Øve-year population estimates, gathered by the American Community Survey
        (ACS) from 2014 through 2018. ACS surveys are sent to 3.5 million addresses each
        month, and its Øve-year estimates are considered to be the most reliable estimates
        outside of the decennial census.


        Judicial Watch’s latest study is necessarily limited to 37 states that post regular
        updates to their registration data. Certain state voter registration lists may also be
        even larger than reported, because they may have excluded “inactive voters” from
        their data. Inactive voters, who may have moved elsewhere, are still registered voters
        and may show up and vote on election day and/or request mail-in ballots.


        Judicial Watch relies on its voter registration studies to warn states that they are
        failing to comply with the requirements of the National Voter Registration Act of
        1993, which requires states to make reasonable efforts to clean their voter rolls.
        Judicial Watch can and has sued to enforce compliance with federal law.


        Earlier this month, Judicial Watch sued Colorado over its failure to comply with the
        National Voter Registration Act. In Judicial Watch’s new study, 42 Colorado counties
        —or two thirds of the state’s counties—had registration rates exceeding 100%.
        Particular data from the state conØrms this general picture. As the complaint
        explains, a month-by-month comparison of the ACS’s Øve-year survey period with
        Colorado’s own registration numbers for the exact same months shows that large
        proportions of Colorado’s counties have registration rates exceeding 100%. Earlier
        this year, Judicial Watch sued Pennsylvaniaand North Carolina for failing to make
        reasonable efforts to remove ineligible voters from their rolls as required by federal
        law. The lawsuits allege that the two states have nearly 2 million inactive names on
        their voter registration rolls. Judicial Watch also sued Illinois for refusing to disclose
        voter roll data in violation of Federal law.
https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     2/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       4 of  10| Judicial Watch
        “The new study shows 1.8 million excess, or ‘ghost’ voters in 353 counties across 29
        states,” said Judicial Watch President Tom Fitton. “The data highlights the
        recklessness of mailing blindly ballots and ballot applications to voter registration
        lists. Dirty voting rolls can mean dirty elections.”


        Judicial Watch’s study updates the results of a similar study from last year. In August
        2019, Judicial Watch analyzed registration data that states reported to the federal
        Election Assistance Commission (EAC) in response to a survey conducted every two
        years on how states maintain their voter rolls. That registration data was compared
        to the then-most-recent ACS Øve-year survey from 2013 through 2017. The study
        showed that 378 U.S. counties had registration rates exceeding 100%.


        Judicial Watch is a national leader for cleaner elections.


        In 2018, the Supreme Court upheld a voter-roll cleanup program that resulted from a
        Judicial Watch settlement of a federal lawsuit with Ohio. California settled a NVRA
        lawsuit with Judicial Watch and last year began the process of removing up to 1.6
        million inactive names from Los Angeles County’s voter rolls. Kentucky also began a
        cleanup of hundreds of thousands of old registrations last year after it entered into a
        consent decree to end another Judicial Watch lawsuit.


        In September 2020, Judicial Watch sued Illinois for refusing to disclose voter roll data
        in violation of Federal law.


        Judicial Watch Attorney Robert Popper is the director of Judicial Watch’s clean
        elections initiative.


        b


                STATES AND COUNTIES WITH REGISTRATION RATES EXCEEDING 100%


                                (* means no separate reporting of inactive registrations)



https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     3/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       5 of  10| Judicial Watch
        Alabama: Lowndes County (130%); Macon County (114%); Wilcox (113%); Perry
        County (111%); Madison County (109%); Hale County (108%); Marengo County
        (108%); Baldwin (108%); Greene County (107%); Washington County (106%); Dallas
        County (106%); Choctaw County (105%); Conecuh County (105%); Randolph County
        (104%); Shelby County (104%); Lamar County (103%); Autauga County (103%);
        Clarke County (103%); Henry County (103%); Monroe County (102%); Colbert
        County (101%); Jefferson County (101%); Lee County (100%); Houston County
        (100%); Crenshaw County (100%)


        *Alaska: Statewide (111%)


        Arizona: Santa Cruz County (107%); Apache County (106%)


        *Arkansas: Newton County (103%)


        Colorado: Statewide (102%); San Juan County (158%); Dolores County (127%);
        Jackson County (125%); Mineral County (119%); Ouray County (119%); Phillips
        County (116%); Douglas County (116%); BroomØeld County (115%); Elbert County
        (113%); Custer County (112%); Gilpin County (111%); Park County (111%);
        Archuleta County (111%); Cheyenne County (111%); Clear Creek County (110%);
        Teller County (108%); Grand County (107%); La Plata County (106%); Summit
        County (106%); Baca County (106%); Pitkin County (106%); San Miguel County
        (106%); Routt County (106%); Hinsdale County (105%); GarØeld County (105%);
        Gunnison County (105%); Sedgwick County (104%); Eagle County (104%); Larimer
        County (104%); Weld County (104%); Boulder County (103%); Costilla County
        (103%); Chaffee County (103%); Kiowa County (103%); Denver County (103%);
        Huerfano County (102%); Montezuma County (102%); Moffat County (102%);
        Arapahoe County (102%); Jefferson County (101%); Las Animas County (101%);
        Mesa County (100%)


        *Florida: St. Johns County (112%); Nassau County (109%); Walton County (108%);
        Santa Rosa County (108%); Flagler County (104%); Clay County (103%); Indian River
        County (101%); Osceola County (100%)


https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     4/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       6 of  10| Judicial Watch
        *Georgia: Bryan County (118%); Forsyth County (114%); Dawson County (113%);
        Oconee County (111%); Fayette County (111%); Fulton County (109%); Cherokee
        County (109%); Jackson County (107%); Henry County (106%); Lee County (106%);
        Morgan County (105%); Clayton County (105%); DeKalb County (105%); Gwinnett
        County (104%); Greene County (104%); Cobb County (104%); EfØngham County
        (103%); Walton County (102%); Rockdale County (102%); Barrow County (101%);
        Douglas County (101%); Newton County (100%); Hall County (100%)


        *Indiana: Hamilton County (113%); Boone County (112%); Clark County (105%);
        Floyd County (103%); Hancock County (103%); Ohio County (102%); Hendricks
        County (102%); Lake County (101%); Warrick County (100%); Dearborn County
        (100%)


        Iowa: Dallas County (115%); Johnson County (104%); Lyon County (103%);
        Dickinson County (103%); Scott County (102%); Madison County (101%); Warren
        County (100%)


        *Kansas: Johnson County (105%)


        Maine: Statewide (101%); Cumberland County (110%); Sagadahoc County (107%);
        Hancock County (105%); Lincoln County (104%); Waldo County (102%); York County
        (100%)


        Maryland: Statewide (102%); Montgomery County (113%); Howard County (111%);
        Frederick County (110%); Charles County (108%); Prince George’s County (106%);
        Queen Anne’s County (104%); Calvert County (104%); Harford County (104%);
        Worcester County (103%); Carroll County (103%); Anne Arundel County (102%);
        Talbot County (100%)


        *Massachusetts: Dukes County (120%); Nantucket County (115%); Barnstable
        County (103%)


        *Michigan: Statewide (105%); Leelanau County (119%); Otsego County (118%);
        Antrim County (116%); Kalkaska County (115%); Emmet County (114%); Berrien
https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     5/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       7 of  10| Judicial Watch
        County (114%); Keweenaw County (114%); Benzie County (113%); Washtenaw
        County (113%); Mackinac County (112%); Dickinson County (112%); Roscommon
        County (112%); Charlevoix County (112%); Grand Traverse County (111%); Oakland
        County (110%); Iron County (110%); Monroe County (109%); Genesee County
        (109%); Ontonagon County (109%); Gogebic County (109%); Livingston County
        (109%); Alcona County (108%); Cass County (108%); Allegan County (108%); Oceana
        County (107%); Midland County (107%); Kent County (107%); Montmorency County
        (107%); Van Buren County (107%); Wayne County (107%); Schoolcraft County
        (107%); Mason County (107%); Oscoda County (107%); Iosco County (107%);
        Wexford County (106%); Presque Isle County (106%); Delta County (106%); Alpena
        County (106%); St Clair County (106%); Cheboygan County (105%); Newaygo
        County (105%); Barry County (105%); Gladwin County (105%); Menominee County
        (105%); Crawford County (105%); Muskegon County (105%); Kalamazoo County
        (104%); St. Joseph County (104%); Ottawa County (103%); Clinton County (103%);
        Saginaw County (103%); Manistee County (103%); Lapeer County (103%); Calhoun
        County (103%); Ogemaw County (103%); Macomb County (103%); Missaukee
        County (102%); Eaton County (102%); Shiawassee County (102%); Huron County
        (102%); Lenawee County (101%); Branch County (101%); Osceola County (101%);
        Clare County (100%); Arenac County (100%); Bay County (100%); Lake County
        (100%)


        *Missouri: St. Louis County (102%)


        *Montana: Petroleum County (113%); Gallatin County (103%); Park County (103%);
        Madison County (102%); Broadwater County (102%)


        *Nebraska: Arthur County (108%); Loup County (103%); Keya Paha County (102%);
        Banner County (100%); McPherson County (100%)


        Nevada: Storey County (108%); Douglas County (105%); Nye County (101%)


        *New Jersey: Statewide (102%); Somerset County (110%); Hunterdon County
        (108%); Morris County (107%); Essex County (106%); Monmouth County (104%);
        Bergen County (103%); Middlesex County (103%); Union County (103%); Camden

https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     6/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       8 of  10| Judicial Watch
        County (102%); Warren County (102%); Atlantic County (102%); Sussex County
        (101%); Salem County (101%); Hudson County (100%); Gloucester County (100%)


        *New Mexico: Harding County (177%); Los Alamos County (110%)


        New York: Hamilton County (118%); Nassau County (109%); New York (103%);
        Rockland County (101%); Suffolk County (100%)


        *Oregon: Sherman County (107%); Crook County (107%); Deschutes County (105%);
        Wallowa County (103%); Hood River County (103%); Columbia County (102%); Linn
        County (101%); Polk County (100%); Tillamook County (100%)


        Rhode Island: Statewide (101%); Bristol County (104%); Washington County (103%);
        Providence County (101%)


        *South Carolina: Jasper County (103%)


        South Dakota: Hanson County (171%); Union County (120%); Jones County (116%);
        Sully County (115%); Lincoln County (113%); Custer County (110%); Fall River
        County (108%); Pennington County (106%); Harding County (105%); Minnehaha
        County (104%); Potter County (104%); Campbell County (103%); McPherson County
        (101%); Hamlin County (101%); Stanley County (101%); Lake County (100%); Perkins
        County (100%)


        Tennessee: Williamson County (110%); Moore County (101%); Polk County (101%)


        Texas: Loving County (187%); Presidio County (149%); McMullen County (147%);
        Brooks County (117%); Roberts County (116%); Sterling County (115%); Zapata
        County (115%); Maverick County (112%); Starr County (110%); King County (110%);
        Chambers County (109%); Irion County (108%); Jim Hogg County (107%); Polk
        County (107%); Comal County (106%); Oldham County (104%); Culberson County
        (104%); Kendall County (103%); Dimmit County (103%); Rockwall County (102%);
        Motley County (102%); Parker County (102%); Hudspeth County (101%); Travis

https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     7/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                    Case Judicial Watch Study Finds 353 U.S. Counties in 29 States
                                                               Document         1-3with Filed
                                                                                        Voter Registration
                                                                                                11/11/20   RatesPage
                                                                                                                Exceeding 100%
                                                                                                                       9 of  10| Judicial Watch
        County (101%); Fort Bend County (101%); Kent County (101%); Webb County
        (101%); Mason County (101%); Crockett County (101%); Waller County (100%);
        Gillespie County (100%); Duval County (100%); Brewster County (100%)


        Vermont: Statewide (100%)


        Virginia: Loudoun County (116%); Falls Church City (114%); Fairfax City (109%);
        Goochland County (108%); Arlington County (106%); Fairfax County (106%); Prince
        William County (105%); James City County (105%); Alexandria City (105%); Fauquier
        County (105%); Isle of Wight County (104%); ChesterØeld County (104%); Surry
        County (103%); Hanover County (103%); New Kent County (103%); Clarke County
        (103%); King William County (102%); Spotsylvania County (102%); Rappahannock
        County (102%); Albemarle County (101%); Stafford County (101%); Northampton
        County (101%); Poquoson City (100%); Frederick County (100%)


        Washington: GarØeld County (119%); Pend Oreille County (112%); Jefferson County
        (111%); San Juan County (108%); Wahkiakum County (108%); Stevens County
        (103%); PaciØc County (103%); Clark County (102%); Island County (102%); Klickitat
        County (102%); Thurston County (102%); Lincoln County (101%); Whatcom County
        (100%); Asotin County (100%)


        *West Virginia: Mingo County (104%); Wyoming County (103%); McDowell County
        (102%); Brooke County (102%); Hancock County (100%)


                                                                            ###



             © 2019 Judicial Watch, Inc.


             Judicial Watch is a 501(c)(3) nonproØt organization. Contributions are received
             from individuals, foundations, and corporations and are tax-deductible to the
             extent allowed by law.


             Shop Donate
https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     8/9
11/11/2020            New4:20-cv-00281-RSB-CLR
                   Case   Judicial Watch Study Finds 353 U.S. Counties
                                                               Documentin 29 States
                                                                                1-3withFiled
                                                                                       Voter Registration
                                                                                              11/11/20    Rates Exceeding
                                                                                                              Page    10 100%
                                                                                                                          of 10| Judicial Watch




https://www.judicialwatch.org/press-releases/new-jw-study-voter-registration/                                                                     9/9
